ACCEPTED
                                                                                   03-15-00270-CV
                                                                                           6042245
                                                                        THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                              7/13/2015 3:21:38 PM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK
                        NO. 03-15-00270-CV
__________________________________________________________________
                                                             FILED IN
                 IN THE THIRD COURT OF APPEALS 3rd COURT OF APPEALS
                                                     AUSTIN, TEXAS
                          AUSTIN, TEXAS
                                                  7/13/2015 3:21:38 PM
__________________________________________________________________
                                                    JEFFREY D. KYLE
                                                              Clerk
                       SUZANNA ECKCHUM
                                                               Appellant,

                                 v.

      THE STATE OF TEXAS FOR THE PROTECTION OF HAL KETCHUM
                                                         Appellee.
__________________________________________________________________

       ON APPEAL FROM THE COUNTY COURT AT LAW NO. 2
                        OF COMAL COUNTY
                      CAUSE NO. C2014-1690C
__________________________________________________________________

     UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                       APPELLANT’S BRIEF
__________________________________________________________________

                                Mysha Lubke
                                BAKER BOTTS L.L.P.
                                State Bar No. 24083423
                                98 San Jacinto Blvd., Suite 1500
                                Austin, TX 78701
                                (512) 322-2500
                                (512) 322-2501 (fax)
                                mysha.lubke@bakerbotts.com

                                              ATTORNEY FOR APPELLANT




Active 20059078.1                1
TO THE HONORABLE THIRD COURT OF APPEALS:

                    Appellant Suzanna Eckchum respectfully files this Unopposed Motion

for Extension of Time to File Appellant’s Brief, requesting that the time for filing

be extended to August 24, 2015, and in support, respectfully shows the Court the

following:


                    1. Currently, the Brief of Appellant is due on or before July 16, 2015.


                    2. This extension is necessary because undersigned appellate counsel

                       has requested that the court reporter supplement her record with

                       proceedings included in an earlier request for the reporter’s record.

                       It is possible that the reporter’s record will not be supplemented in

                       time to be adequately incorporated in the brief.


                    3. In addition, the demands of other litigation will prevent

                       undersigned counsel from working on the brief in the coming

                       weeks, including preparing for, traveling for, and trying a case in

                       Washington state the week of July 20, 2015.


                    4. Further, the undersigned counsel will be out of the country from

                       August 3, 2015 to August 13, 2015.


                    5. No previous extension has been requested or granted for this brief.


Active 20059078.1                               2
                    6. This extension is not sought for purposes of delay, and the State

                       will not be prejudiced by this extension.


                    For these reasons, Appellant respectfully requests that this Court grant

a 40-day extension of time to file Appellant’s Brief, for a new deadline of August

24, 2015.


                                              Respectfully submitted,

                                              By: /s/ Mysha Lubke
                                                 Mysha Lubke
                                                 State Bar No. 24083423
                                                 mysha.lubke@bakerbotts.com
                                                 BAKER BOTTS L.L.P.
                                                 98 San Jacinto Blvd., Suite 1500
                                                 Austin, TX 78701
                                                 Telephone: (512) 322-2500
                                                 Facsimile: (512) 322-2501

                                                    ATTORNEY FOR APPELLANT
                                                    SUZANNA ECKCHUM




Active 20059078.1                               3
                       CERTIFICATE OF CONFERENCE

      I certify that on July 13, 2015, I spoke with Joshua Presley, an attorney at
the Comal County Criminal District Attorney’s office, regarding this motion for
extension of time, and he stated that the State does not oppose this motion.


                                       / s / Mysha Lubke
                                       Mysha Lubke


                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing has been served
by electronic filing and fax on July 13, 2015:

         Counsel for the State of Texas for the Protection of Hal Ketchum:
         The Honorable Jennifer A. Tharp
         Comal County Criminal District Attorney
         150 North Seguin, Suite 370
         New Braunfels, Texas 78130
         preslj@co.comal.tx.us
         fax: 830-608-2008

                                       / s / Mysha Lubke
                                       Mysha Lubke




Active 20059078.1                         4